Citation Nr: 0930440	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder (PTSD) prior to September 
12, 2008.

2.  Entitlement to an initial rating higher than 70 percent 
for PTSD beginning September 12, 2008.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to 
January 1998 and from September 2004 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
posttraumatic stress disorder and assigned a 30 percent 
rating effective November 21, 2005.  

In a February 2007 Supplemental Statement of the Case, the RO 
increased the Veteran's disability rating for PTSD to 50 
percent disabling, effective November 21, 2005.

When this case was before the Board in August 2008, it was 
remanded.  It is now before the Board for further appellate 
action.

Following the Board's remand, the RO again increased the 
Veteran's disability rating for PTSD to 70 percent disabling, 
effective September 12, 2008.  Despite the grant of this 
increased initial evaluation, the Veteran has not been 
awarded the highest possible evaluation.  As a result, he is 
presumed to be seeking the maximum possible evaluation and 
his claim remains in appellate status.  A.B. v. Brown, 6 Vet. 
App. 35 (1993). 

In April 2008, the Veteran testified at a Board hearing at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran received an examination to evaluate traumatic 
brain injury (TBI) in December 2008.  After reviewing the 
neuropsychological examination and conducting a PTSD 
examination, the December 2008 examiner found that the 
Veteran had TBI due to being exposed to IED blasts while on 
active duty in Iraq.  The issue of entitlement to service 
connection for TBI has never been adjudicated by the RO.  For 
reasons set forth below, the Board refers this issue to the 
RO for appropriate development and adjudication.  

The examiner who conducted the TBI examination found in 
certain instances that the Veteran's symptoms were likely a 
combination of PTSD symptoms and TBI effects.  The examiner 
further found that that the Veteran's PTSD symptoms were 
complicated by mild TBI.  The Board finds that the issues are 
inextricably intertwined and that the Veteran's claim for a 
higher initial rating for PTSD must be remanded and 
readjudicated after the development of the issue of service 
connection for TBI has been completed.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).

The Veteran and his representative have argued that the 
Veteran is totally disabled and is only working because his 
employer is very flexible and accommodating with the Veteran, 
beyond what is typical in a competitive worksite.  The 
employer reminds the Veteran of his appointments and gives 
him time to come to the appointments.  He also assigns a co-
worker to help the Veteran when the Veteran is likely to be 
overwhelmed or does not have the memory functioning necessary 
to allow him to do the job by himself.  He also sends another 
employee with the Veteran at times when he makes deliveries 
so he won't get lost.  The Veteran also reported having lost 
25 days of work in the last year due to appointments 
concerning his PTSD. 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case, the Veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.  

During the adjudication of the TDIU claim, the RO should 
contact the Veteran's employer in order to determine whether 
the employer is taking extraordinary measures to keep the 
Veteran employed.  The evidence regarding the Veteran's 
employment, thus far, has only been provided by the Veteran, 
and there is no evidence that the Veteran's employer has 
submitted a statement.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that up-to-date 
VA and private treatment records for all 
service-connected disabilities are 
requested and incorporated into the 
claims file.

2.  The issues of entitlement to service 
connection for TBI and TDIU should be 
adjudicated by the RO, after all 
indicated development and notification 
requirements pursuant to the Veterans 
Claims Assistance Act.  

3.  With respect to the claim for TDIU, 
the Veteran's employer should be 
contacted.  He should answer the 
following questions:

a.  Please define the Veteran 
duties.

b.  Please provide what kinds of 
accommodations you, as his employer, 
make for the Veteran because of his 
disability.  

c.  Is the Veteran required to have 
a commercial driver's license to 
perform his job duties and, if so, 
have any restrictions been placed on 
such license?

d.  How much time has the Veteran 
lost from work due to his 
disability?  Please describe the 
reasons.

4.  In the event the claims for service 
connection for TBI and/or TDIU are 
denied, the Veteran should be given his 
appellate rights and, should he timely 
file an appeal, a statement of the case.  
If, and only if, he timely files a 
substantive appeal, the issue(s) should 
be certified to the Board for appellate 
review.  

5.  The RO should also readjudicate the 
Veteran's claim for a higher initial 
rating for PTSD.  If such remains denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




